Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/22 has been entered.
Claims 1-9, 11-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide support for the limitation that the 300 denier yarn has “at most two fibers”.  The specification as originally filed requires at least two fibers, while the claims as written encompass monofilament yarns, (yarns having one fiber/filament). 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandor et al, U.S. Patent No. 5,851,668 in view of Textile Glossary definition of Intermingling page 84.
Sandor discloses fibers and filaments which comprise a polymer, (resin)  and a filler such as titanium dioxide, aluminum oxide and silicon oxide which is added to the polymer before the fibers and filaments are spun. See col. 2, lines 12-25; col. 5, lines 15-24; col. 6, lines 55-65.   The fibers and filaments can be formed into yarns which are made up of a plurality of such single fibers or filaments of the same type.  See col. 3, lines 4-8.  The yarns can have deniers of greater than 300. See example 9.   The yarns can be subjected to a texturizing process.  See example 9. 
The yarns can be used to form woven fabrics.  See col. 2, lines 45-48.  Note that in order to weave,  warp and weft are both provided, therefore, Sandor implicitly teaches the step of providing the warp and weft yarns because it teaches weaving.  The fabrics can be formed into upholstery.   See col. 7, lines 34-35.  With regard to the limitation that the woven has a smooth matte finish and that the textile has a textured finish, since smooth and textured are relative terms or terms of degree and no particular values are claimed or provided, any woven fabric would have at least a degree of smoothness and matteness, as well as a degree of texture due to be formed from three dimensional yarns.  
Since the filaments of Sandor are infused with the same minerals as those claimed, they would necessarily and inherently have the claimed thermoreactive properties.  

With regard to the fabric being a woven mesh, since Sandor teaches woven fabrics generally, it would have been obvious to have selected from any particular known woven fabric, including a mesh fabric, depending on the final use of the fabric.  
With regard to claims 5-8, while Sandor does not teach dyeing or providing the fabric with stain resistance treatment, since it is conventional in the art of textiles to both dye and treat fabrics with stain resistance treatments in order to provide improved an improved appearance and improved resistance to stains, it would have been obvious to one of ordinary skill in the art to have treated the fabrics disclosed by Sandor with dyes and with stain resistance treatments.
With regard to the fabric being bleach cleanable, since the structure of the fabric of Sandor is the same as the claimed fabric, it would reasonably be expected to have the same property of being bleach cleanable.
With regard to the claims as amended 8/2/22, Sandor teaches that the yarns may be monofilament yarns, which comprise a single fiber which meets the claimed limitation of at most two fibers.  See col. 7, lines 7-9.  Further Sandor teaches that fibers, filaments and yarns of any size may be made and therefore it would have been obvious to have selected the size and number of individual filaments and fibers depending on the number of such filaments and fiber to be used to make up a yarn and the desired size of the final yarn.  See col. 6, line  66- col. 7, line 20
Sandor does not disclose that the yarn is subjected to intermingling.  However, Sandor does teach forming multifilament yarns from a plurality of filaments.  See  example 2.
Textile Glossary teaches that intermingling is a process of using air jets to create turbulence to entangle the filaments of continuous filament yarns to provide dimensional stability and cohesion for further processing.  Since the intermingling process provides dimensional stability and cohesion, it is reasonable to expect that it would strengthen the yarn and provide for interlacing points, since it entangles the filaments, thus meeting the limitations of claims 8-9.
Therefore, it would have been obvious to have subjected the filaments of Sandor to an intermingling process in order to provide them with dimensional stability and cohesion for further processing.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandor in view of Textile Glossary as applied to claims above, and further in view of Britt, Jr. et al, U.S. Patent No. 3,884,582.
Sandor does not teach dyeing the yarns.  However, Sandor does teach employing any thermoplastic fiber forming resin. See col. 2, lines 60-61.
Britt teaches that the dyeability of yarns can be predicted based on the dyeability of the polymer from which the yarn is spun, (see abstract),  and therefore it would have been obvious to have selected dyeable polymers to form the yarns of Sandor so that more aesthetically pleasing textiles could be formed from the yarns of Sandor.  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandor in view of Textile Glossary as applied to claims above, and further in view of Caldwell, U.S. Patent No. 5,004,643.
Sandor does not clearly teach applying a stain resistant treatment to the fabric.  
However, Caldwell discloses applying a stain resistant silicone treatment to fabrics comprising polymeric yarns.  See col. 8, lines 44-49; col. 16, lines 23-61.
Therefore, it would have been obvious to have applied a stain resistant treatment to the fabrics of Sandor in order to improve the fabric by making it stain resistant.
 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandor et al, U.S. Patent No. 5,851,668 in view of Textile Glossary definition of Intermingling and further in view of Hart, Sr. et al, U.S. Patent Application Publication No. 2006/0003653.
Sandor does not disclose applying an acrylic backing.
However, Hart discloses applying an acrylic backing to upholstery fabrics.  See paragraph 0059.  
Therefore, it would have been obvious to one of ordinary skill in the art to have applied a backing to the upholstery fabric of Sandor in view of the teaching of Hart of the suitability of such backings for upholstery fabrics.  
Applicant's arguments filed 8/2/22 have been fully considered but they are not persuasive. 
Applicant argues that Sandor does not teach a yarn having at most two single fibers.  However, as set forth above, Sandor teaches monofilament yarns which meets the limitation of at most two fibers.
Applicant argues that there is no motivation to modify the invention of Sandor.  However, since it is taught that intermingling improves the dimensional stability and cohesion of the yarns, the motivation would be to improve the dimensional stability and cohesion of the yarns.
Applicant argues that Sandor only teaches a 300 denier yarn when a six plied yarn is formed.  However, Sandor teaches that any size fiber may be made according to the present invention and that monofilaments may be also be formed.  See col. 6, line  66- col. 7, line 20. Therefore, it would have been obvious to have selected the denier per filament for each strand to produce a yarn having the desired denier, including for a monofilament.  Further, Sandor teaches that the fibers, filaments and yarns are suitable for use in upholstery.  See col. 7, lines 34-35, in view of the cut resistance of the fibers, filaments and yarns.
Applicant argues that one of ordinary skill would not look to the Hart reference because Hart does not employ fibers having a hard filler.  However, since both Hart and Sandor are drawn to fibers, filaments and yarns which are useful in forming upholstery, and because Hart teaches that providing a backing improves the fabric for use as upholstery.  See paragraph 0059.
Applicant argues that the fibers of Sandor are not bleach cleanable because a person of ordinary skill would recognize that bleach would destroy fabrics that are not bleach cleanable an that Sandor only applies bleach to fabric made of tungsten powder-filled fibers, while Applicant employs aluminum oxide, silicon dioxide and/or titanium dioxide.  However, both Applicant and Sandor employ polymer resins with hard particles, such as metals or ceramics disposed in the resin.      Neither claim 1 nor claim 17 specify particular hard particles.  Further, since the same materials are used in both Sandor and the instant invention, (resin with hard particles added), there is a reasonable expectation that the structure of Sandor would have the same properties as the claimed invention, since like materials must have like properties.  
Applicant argues that there is no teaching in Sandor that the textile has thermoreactive properties due to the infusion of the warp or weft with minerals.  However, as set forth above, since the same materials are used, specially a polymeric resin infused with the same minerals, there is a reasonable basis to expect that the material of Sandor would have the claimed properties because like materials must have like properties.
Applicant argues that there is nothing on the record to show that 300 denier textiles can be dyed or treated with a stain resistant treatment.  However, a new rejection is set forth above establishing that it was well known to dye and treat polymeric fibers, yarns and fabrics with stain repellants and dyes.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789